              Case 2:20-cv-00889-RSL Document 15
                                              16 Filed 08/12/20
                                                       08/13/20 Page 1 of 3




 1                                                                  The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9     RALPH HUA,                                           Case No. 2:20-cv-889 RSL
10
                                     Plaintiff,             STIPULATED MOTION TO
11                                                          EXTEND RESPONSIVE PLEADING
                      v.                                    DEADLINE AND ORDER
12
       JILL A. EGGLESTON, Director of Freedom of
13
       Information Act Operations of the United
14     States Citizenship & Immigration Services;
       KEN CUCCINELLI, Senior Official
15     Performing the Duties of the Director of the
       United States Citizenship & Immigration
16     Services; CHAD F. WOLF, Acting Secretary of
       the Department of Homeland Security;
17
       UNITED STATES DEPARTMENT OF
18     HOMELAND SECURITY; UNITED STATES
       CITIZENSHIP & IMMIGRATION
19     SERVICES;
20                                   Defendants.
21

22

23         Plaintiff filed the above-captioned lawsuit under the Freedom of Information Act

24   (“FOIA”) against the Defendants seeking the disclosure of certain documents.

25         On July 28, 2020, this Court issued an Order setting a Rule 26(f) conference by

26   August 11, 2020, an initial disclosure deadline of August 18, 2020, and a joint status report by

27   August 25, 2020. The parties met and conferred on August 11, 2020 and agree that this case

28    STIPULATED MOTION TO EXTEND RESPONSIVE PLEADING                 UNITED STATES ATTORNEY
      DEADLINE AND ORDER                                             700 STEWART STREET, SUITE 5220
      2:20-cv-889 JRC                                                  SEATTLE, WASHINGTON 98101
      PAGE– 1                                                                (206) 553-7970
               Case 2:20-cv-00889-RSL Document 15
                                               16 Filed 08/12/20
                                                        08/13/20 Page 2 of 3




 1   constitutes “an action for review on an administrative record” under Rule 26(a)(1)(B)(i), and is

 2   exempt from the initial disclosure requirements of Rule 26(a)(1), as well as from the

 3   requirements of Rule 26(f), requiring the parties to prepare a discovery plan..

 4         Additionally, Counsel for the parties have conferred in good faith in an effort to discuss

 5   potential resolution of this action without motion practice. In order to provide the parties with

 6   additional time to continue these efforts, and to produce documents responsive to Plaintiff’s

 7   FOIA request, the parties agree and stipulate that there is good cause to extend Defendants’

 8   deadline to file their responsive pleading to September 30, 2020.

 9

10          IT IS SO STIPULATED, THROUGH PARTIES OF RECORD.

11
            DATED: August 12, 2020                        s/ Ralph Hua
12                                                        RALPH HUA, WSBA #42189
13                                                        3050 11th Ave W
                                                          Seattle, WA 98119
14                                                        Phone: 206-303-0712
                                                          Email:Hualegal@gmail.com
15
                                                          Plaintiff
16

17

18          DATED: August 12, 2020                        s/ Katie D. Fairchild
                                                          KATIE D. FAIRCHILD, WSBA #47712
19                                                        Assistant United States Attorney
                                                          United States Attorney’s Office
20                                                        700 Stewart Street, Suite 5220
21                                                        Seattle, Washington 98101-1271
                                                          Phone: 206-553-4358
22                                                        Fax: 206-553-4067
                                                          Email: katie.fairchild@usdoj.gov
23
                                                          Attorney for Defendants
24

25

26

27

28    STIPULATED MOTION TO EXTEND RESPONSIVE PLEADING                  UNITED STATES ATTORNEY
      DEADLINE AND ORDER                                              700 STEWART STREET, SUITE 5220
      2:20-cv-889 JRC                                                   SEATTLE, WASHINGTON 98101
      PAGE– 2                                                                 (206) 553-7970
            Case 2:20-cv-00889-RSL Document 15
                                            16 Filed 08/12/20
                                                     08/13/20 Page 3 of 3




 1                                         ORDER

 2        IT IS SO ORDERED.

 3        Dated this   13th       day of     August            , 2020.

 4

 5

 6                                              ROBERT S. LASNIK
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND RESPONSIVE PLEADING        UNITED STATES ATTORNEY
     DEADLINE AND ORDER                                    700 STEWART STREET, SUITE 5220
     2:20-cv-889 JRC                                         SEATTLE, WASHINGTON 98101
     PAGE– 3                                                       (206) 553-7970
